Frederick Backer, J.
Motion by plaintiff to punish defendant for contempt and for other stated relief is denied in all respects, excepting that branch of the motion which requests judgment for alleged arrears of additional11 support and maintenance now owing”. Unquestionably the amount, upon which this claim is predicated, was awarded plaintiff for rent in lieu of plaintiff’s use of the marital premises. (Order of Jan. 9, 1957.) The fact that plaintiff has been paying an actual rent much less than the sum of $300 monthly allowed for rent is admitted by her. Nevertheless she argues that she is entitled to the full sum of $300 monthly for rent, regardless of what she actually pays. Defendant urges that plaintiff is entitled only to the amount of rent she actually pays and that, since it is less than the $150 which he pays her, she is not entitled to the difference up to the $300 she claims.
It seems odd that plaintiff has not raised this issue before and until now has accepted the sum of $150 monthly for almost two years. It would appear that this belated claim is an afterthought and made in retaliation to defendant’s companion motion to punish her for contempt. In any event, she presses her right to this additional sum and both parties interpret differently the order of January 9,1957, which awarded the amount in question and what it encompassed. This court will not attempt to interpret or construe the order of another Justice of the court, particularly where he entered same after extended hearings and is thoroughly familiar with the subject matter by virtue of presiding at the trial as well as many related proceedings between the parties.
The motion in this respect, viz., for leave to enter judgment for the claimed arrears, is denied without prejudice to a renewal *1085before the Justice who made the award now disputed. Plaintiff’s requests for additional arrears of alimony alleged to be due since the bringing of the instant motion are denied with leave to renew by proper independent motion in regard thereto. No counsel fee is allowed on this motion.